 Case: 4:19-cv-00064-CDP Doc. #: 30 Filed: 07/16/20 Page: 1 of 3 PageID #: 528




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

CALVIN HUTSON,                               )
                                             )
           Plaintiff,                        )
                                             )
      v.                                     )         Case No. 4:19 CV 64 CDP
                                             )
WILLIAM MCKINNEY,                            )
                                             )
           Defendant.                        )

                          MEMORANDUM AND ORDER

      Plaintiff Calvin Hutson moves for the appointment of counsel to assist him

in this prisoner civil rights action. Because Huston has demonstrated an adequate

ability to present his claims to this Court, I will deny the motion.

         There is no constitutional or statutory right to appointed counsel in civil

cases. Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir.

1984). Hutson cites to rules governing habeas corpus cases brought under 28

U.S.C. § 2254 and other habeas statutes, but this is not a habeas case. In deciding

whether to appoint counsel for an indigent plaintiff, I should consider relevant

factors, including the factual complexity of the case, the ability of the indigent to

investigate the facts, the existence of conflicting testimony, and the ability of the

indigent to present his claims. Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir.

1998).
    Case: 4:19-cv-00064-CDP Doc. #: 30 Filed: 07/16/20 Page: 2 of 3 PageID #: 529




        Hutson claims that defendant Dr. William McKinney, a physician who treats

inmates at the Potosi Correctional Center, has and continues to deny Hutson

medical treatment. Hutson has demonstrated that he can adequately present his

claims to the Court. Moreover, neither the factual nor the legal issues in this case

are complex; Hutson alleges only one often-litigated claim involving evidence

which will consist almost entirely of medical records that he already has access to.1

Additionally, Huston has submitted two motions to extend his filing deadline for

his response to McKinney’s motion for summary judgment in compliance with the

federal rules and the local rules of this Court. I will therefore deny Huston’s

motion for the appointment of counsel.

        The Court is sensitive to the added difficulties and delays Hutson may face

in litigating his claim due to the COVID-19 pandemic. Although Huston’s

deadline to file a response to McKinney’s motion for summary judgment has

passed, I will grant Hutson an additional 30-day extension from the date of this

Order to file a response to McKinney’s motion. Plaintiff is cautioned that no

further extensions will be given absent exceptional circumstances.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s Motion for Appointment of


1
 Hutson filed a supplement to his complaint containing his medical records from the Potosi
Correctional Center. ECF 29. Whether conflicting evidence or testimony exists in this case will
be determined when the Court considers the summary judgment motion.
                                               2
 Case: 4:19-cv-00064-CDP Doc. #: 30 Filed: 07/16/20 Page: 3 of 3 PageID #: 530




Counsel [28] is denied.

      IT IS FURTHER ORDERED that plaintiff may file a response to

defendants’ Motion for Summary Judgment [ECF 19] by no later than thirty (30)

days from the date of this Order.




                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE


Dated this 16th day of July, 2020.




                                       3
